DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated November 2, 2022 in which claims 1, 10, 13, and 18 have been amended.  Therefore, claims 1-5, 8, 10-14, and 16-20 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claims 1 and 13, recite “induvial” and should be rewritten.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 10-14, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising a plurality of revolving credit account limits associated with a plurality of revolving credit accounts;
receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the unsecured loan amount and a total credit limit associated with the plurality of revolving credit account limits of the plurality of revolving credit accounts;
determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters;
upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a recurring collateral in the modified unsecured loan program; and 
transmit, via a payment network, a recurring pre-authorization hold request, used as the recurring collateral, to each issuing bank associated with individual revolving credit accounts during a time period associated with repaying the unsecured loan amount, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period; 
wherein the pre-authorization hold amount equals to an amount of an installment payment determined to pay off the unsecured loan and wherein the pre-authorization hold period equals to a time period for paying individual installment payments; and
wherein the pre-authorization hold amount is distributed among the individual revolving credit accounts based on the [individual] revolving credit account limit.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers completion of a program enrollment for lending transactions, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor” and “payment network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “payment network” language; “receiving”, “determining”, and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, one or more processors configured by machine-readable instructions to: receive, via a program participation application, a program participation request from a user, the program participation request in the modified unsecured loan program specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising a plurality of revolving credit account limits associated with a plurality of revolving credit accounts, in the context of the claimed invention encompasses one or more people manually receiving a program participation request from a user, the program participation request in the modified unsecured loan specifying user information comprising at least one of user demographic information, user request information comprising an unsecured loan amount associated with an unsecured loan, and revolving credit account information comprising a plurality of revolving credit account limits associated with a plurality of revolving credit accounts.
but for the generically recited computer language, receive, via the program participation application, a set of program eligibility parameters set by a program owner from a parameter database based on the unsecured loan amount and a total credit limit associated with the plurality of revolving credit account limits of the plurality of revolving credit accounts, in the context of the claimed invention encompasses one or more people manually receiving a set of program eligibility parameters set by a program owner based on the unsecured loan amount and a total credit limit associated with the plurality of revolving credit account limits of the plurality of revolving credit accounts.
but for the generically recited computer language, determine program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters, in the context of the claimed invention encompasses one or more people manually determining program eligibility by comparing the user demographic information, the unsecured loan amount, and the revolving credit account limit with the set of program eligibility parameters.
but for the generically recited computer language, upon determining the user is eligible to participate in the program, obtain user authorization to use the revolving credit account as a recurring collateral in the modified unsecured loan program; and transmit, via a payment network, a recurring pre-authorization hold request, used as the recurring collateral, to each issuing bank associated with individual revolving credit accounts during a time period associated with repaying the unsecured loan amount, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period, wherein the pre-authorization hold amount equals to an amount of an installment payment determined to pay off the unsecured loan and wherein the pre-authorization hold period equals to a time period for paying individual installment payments; and wherein the pre-authorization hold amount is distributed among the individual revolving credit accounts based on the [individual] revolving credit account limit, in the context of the claimed invention encompasses one or more people manually upon determining the user is eligible to participate in the program, obtaining user authorization to use the revolving credit account as a recurring collateral in the modified unsecured loan program; and transmitting a recurring pre-authorization hold request, used as the recurring collateral, to each issuing bank associated with individual revolving credit accounts during a time period associated with repaying the unsecured loan amount, wherein the pre-authorization hold request comprises a pre-authorization hold amount and a pre-authorization hold period; wherein the pre-authorization hold amount equals to an amount of an installment payment determined to pay off the unsecured loan and wherein the pre-authorization hold period equals to a time period for paying individual installment payments; and wherein the pre-authorization hold amount is distributed among the individual revolving credit accounts based on the [individual] revolving credit account limit.

Claim 2:  but for the generically recited computer language, further comprising upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program, in the context of the claimed invention encompasses one or more person manually upon determining the user is eligible to participate in the program, enroll the user in the unsecured loan program, wherein a set of program participation requirements must be accepted by the user prior to being enrolled the program.
Claim 3:  but for the generically recited computer language, further comprising transmit, via the program participation application, a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program, in the context of the claimed invention encompasses one or more people manually transmitting a response message declining the program participation request upon the program eligibility determination indicating the user is not eligible to participate in the program.
Claim 8:  but for the generically recited computer language, further comprising enroll the user in the program, via the program participation application, upon receiving acceptance of the set of program participation requirements from the user, in the context of the claimed invention encompasses one or more people manually enrolling the user in the program upon receiving acceptance of the set of program participation requirements from the user.
Claim 10:  but for the generically recited computer language, further comprising receive a set of program participation actions from the user, via the program participation application, subsequent to the enrollment of the user in the program; wherein the set of program participation actions are specified by the program participation requirements, in the context of the claimed invention encompasses one or more people manually receiving a set of program participation actions from the user subsequent to the enrollment of the user in the program; wherein the set of program participation actions are specified by the program participation requirements.
Claim 11:  but for the generically recited computer language, further comprising determine program participation success or failure based on the set of user participation action complying with the program actions specified by the program participation requirements, in the context of the claimed invention encompasses one or more people manually determining program participation success or failure based on the set of user participation action complying with the program actions specified by the program participation requirements.
Claim 12:  but for the generically recited computer language, further comprising transmit, via the payment network, a hold request to the issuing bank associated with the revolving credit account upon determining the program participation failure, wherein the hold request comprises a hold amount and a hold period, in the context of the claimed invention encompasses one or more people manually transmitting a hold request to the issuing bank associated with the revolving credit account upon determining the program participation failure, wherein the hold request comprises a hold amount and a hold period.

Claim 13 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Claim 16 is substantially similar to claim 8, thus, it is rejected on similar grounds.
Claim 18 is substantially similar to claim 10, thus, it is rejected on similar grounds.
Claim 19 is substantially similar to claim 11, thus, it is rejected on similar grounds.
Claim 20 is substantially similar to claim 12, thus, it is rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “payment network”, to perform the “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” and “payment network”, to perform the “receiving”, “determining”, and “transmitting” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4, 5, 14, and 17 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-5, 8, 10-14, and 16-20 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on November 2, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-5, 8, 10-14, and 16-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the Method of Organizing Human Activity in this application covers completion of a program enrollment for lending transactions, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
	Regarding the applicant’s argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims are directed to the practical application of an unsecured loan management system . . . configured to process periodic payments the borrower agreed to pay on the unsecured loan as conventional electronic payment transactions.”
	Examiner disagrees, however, and notes that, here, the additional elements of the computer system - a “processor” and “payment network” - to perform the “receiving”, “determining”, and “transmitting” “receiving”, “determining”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers completion of a program enrollment for lending transactions, which is a fundamental economic practice.  The claims invoke the “processor” and “payment network” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-5, 8, 10-14, and 16-20, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693